Title: To Thomas Jefferson from Thomas Pinckney, 10 February 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 10th Febry. 1793

This will convey to you the assurance of my sincere regret on being informed by your favor of the 8th. of November that you purpose relinquishing your situation at the head of the department of State. I truly lament the loss the public will suffer from your retirement but I must confess myself selfish enough to feel most sensibly the apprehension of the removal of those kind attentions and that friendly mode of conducting business I have experienced in my relation with your office.
After many inquiries I have found one of the threshing Machines at no great distance from this City. I went to the place where it is and prevailed on the owner to let me see it work. I liked the performance so well that I have engaged a Mechanic to make a compleat model of it and hope to send it you in good time for you to have one erected to thresh out your next crop. With the force of three horses to work it and three men to feed and attend it from 8 to 16 bushels of Wheat are threshed by it and other grain in proportion. This account I received from the owner having only seen a few sheaves threshed.
I feel some consolation for your loss in Office from the latter part of your letter wherein you give me cause to hope that I may sometimes be favord with a line from your retirement, of which I shall be ever happy to shew a grateful sense, being with sincere respect & attachment Dear Sir Your faithful & obed Servant

Thomas Pinckney

